Citation Nr: 0216903	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  00-00 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a valvular heart 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from June 1968 
to June 1970.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

Initially, the veteran claimed entitlement to secondary 
service connection for a valvular heart disorder; however 
during his September 2001 hearing before the undersigned 
Member of the Board, the veteran withdrew that claim.  


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed 
to substantiate his claim, and has obtained and fully 
developed all evidence necessary for the equitable 
disposition of the claim.   

2.  The record does not reflect that the veteran was treated 
during service for a cardiac disability, or for many years 
thereafter.  

3.  The veteran's current valvular heart disorder is not 
related to his military service.  


CONCLUSION OF LAW

A valvular heart disorder was not incurred in or aggravated 
by service, nor may a cardiovascular disability be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1111, 1112, 5103A, 5107(b) (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that all relevant facts have been 
properly and sufficiently developed and that no further 
assistance to the veteran is required in order to comply 
with the duty to assist as mandated by the Veterans Claims 
Assistance Act of 2000, codified as amended at 38 U.S.C. §§ 
5102, 5103, 5103A, and 5107.  In that regard, the Board 
notes that all known medical records have been obtained and 
are associated with the claims file.  The RO sent a letter 
to the veteran requesting medical information concerning his 
claim in January 2001.  The veteran was afforded a VA 
examination in conjunction with his claim.  The statement of 
the case and supplemental statement of the case reviewed all 
pertinent evidence and provided the veteran with all 
applicable laws and regulations.  Most importantly, they 
informed the veteran of the evidence necessary to 
substantiate his claim.  In addition, in August 2002, the 
Board contacted the veteran and notified him of the evidence 
needed to establish entitlement to the benefit sought, and 
what had been done, what the veteran needed to do, as well 
as what the veteran needed to know.  No further assistance 
in this regard appears to be warranted.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).   

The Board wishes to point out that VA has made attempts to 
locate any service records that may be missing, as well as 
any VA or private treatment records which could be pertinent 
to the veteran's claim.  In August 2002, the RO requested an 
additional search for service medical records.  The RO also 
requested records from VA medical centers in Columbus and 
Cincinnati, Ohio.  The RO further requested that the veteran 
send information on each doctor or facility that treated him 
as well as instructing him to secure a written opinion from 
his private examiner regarding relating his disability to 
service.  Accordingly, under these circumstances the Board 
concludes that no further development is required to comply 
with its statutory duty to assist.

The veteran claims he is entitled to service connection for 
a valvular heart disorder.  The veteran has reported that he 
was told at service separation that he had a heart murmur.   
A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated 
by active service. See 38 U.S.C.A. § 1110 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b). Also, certain 
chronic diseases, such as cardiovascular disabilities, may 
be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The veteran's service medical records show no complaint, 
diagnosis or treatment for a heart disability or a finding 
of a heart murmur.  The May 1970 separation examination 
report shows the heart to be clinically normal.  

On VA examination in July 1971, examination showed the heart 
sounds to be good quality with no murmurs heard and regular 
rhythm.  Chest X-rays were normal.  

Private medical records show that the veteran was treated in 
1981 for complaints of light-headedness and dizziness 
beginning two years prior.  Myxomatous degeneration of the 
mitral valve was diagnosed and the veteran underwent surgery 
to replace the mitral valve.  

The veteran appeared at a personal hearing before the 
undersigned in September 2001.  He stated that he was told 
that he had a heart murmur when he was examined at service 
separation and by a private examiner four or five months 
after separation.  He also reported that he saw a VA 
examiner about one year after service separation who told 
him that he had a heart murmur.  He also said he was treated 
in 1978 by VA for shortness of breath and light-headedness.  
A complete transcript is of record.  

The veteran was examined by VA in September 2002.  By way of 
history, he stated that he had been told at service 
discharge that he had a heart murmur and that about six 
months later he had been told this by a private examiner.  
It was noted that subsequent mitral valve replacement was 
shown by official records to be due to myxomatous 
degeneration of the mitral valve, and that there was no 
evidence of mitral valvular rheumatic disease.  It was also 
noted that he had a second mitral valve replacement with a 
prosthetic valve in 1981 after which he developed atrial 
fibrillation.  Examination showed an irregular heart rate 
consistent with atrial fibrillation.  The examiner found 
that the veteran had valvular disease and atrial 
fibrillation.  It was stated that the role of the military 
or his military service in the development of his disease 
was not adequately supported by the available medical 
record, personal history or clinical literature.  

In a September 2002 letter, a private examiner noted that he 
had been treating the veteran since 1977.  He reported that 
the veteran had extensive evaluation done in 1981 in view of 
his increasing heart murmur and required mitral replacement.  
It was stated that he required re-do surgery in 1989.  It 
was noted that as for history available from the veteran, he 
had no history of heart murmur prior to his entrance into 
service though it was noted to have a heart murmur following 
discharge from service.  

Based on this evidence it is clear that the veteran 
presently has a valvular heart disorder.  However, there is 
no evidence to indicate that the veteran incurred any heart 
disorder during service or within one year of separation 
from service.  While some treatment of the veteran was 
reported to have begun in 1977, the first documented 
indication of heart disability on the accumulated evidence 
was apparently no earlier than the 1980's, many years 
following separation from service.  In the absence of 
evidence of a heart disability in service or within the 
first post-service year, there is no basis for service 
connection for a heart disability.  

The veteran clearly believes that his current heart 
disability is related to service.  However, the Board may 
only consider independent medical evidence of record to 
support its findings and cannot render its own medical 
conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991).  While the veteran has stated that he was found to 
have a heart murmur at service separation and within the 
first post-service year, there is no documentation in the 
record that supports this contention.  VA has been unable to 
locate any additional service medical records which could 
substantiate the veteran's claim, despite attempting to do 
so, and the veteran has not provided evidence from any 
private examiner that shows a finding of a heart murmur in 
the first post-service year.  The above reported September 
2002 opinion is noted, wherein it is stated that the veteran 
was noted to have a heart murmur following discharge from 
service.  While a heart murmur has been diagnosed after 
discharge, clearly the statement does not support a 
determination that a heart murmur was present at service 
discharge or within the first post-service year.  Even if 
the statement could be so interpreted, a physician's opinion 
regarding the etiology of a disorder can be no better than 
the facts alleged by the veteran.  See Black v. Brown, 5 
Vet. App. 178, 180 (1993); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  A lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional. See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  The statement recites 
information offered by the veteran by way of history only, 
and is not supported by the clinical evidence of record.  

As such, the veteran's contentions alone do not constitute 
competent medical opinions as he is a lay person with no 
medical training or expertise.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  There is no objective medical evidence to show 
that any heart disability was found in service or within the 
first post-service year.  In addition, a VA examiner has 
stated that the evidence does not support a finding that the 
military played a role in the development of his disease.  

The Board finds and concludes that the preponderance of the 
evidence is against the veteran's claim.  As there is not an 
approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
provisions of 38 U.S.C.A. § 5107(b), as amended, are not 
applicable, and the appeal is denied.  Accordingly, the 
Board concludes that service connection is not warranted.



ORDER


Service connection for a valvular heart disorder is denied.  


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

